* Writ of error dismissed for want of jurisdiction April 27 1927.
Suit by defendants in error, referred to as plaintiffs, against plaintiffs in error, referred to as defendants, in trespass to try title to recover a 10-acre tract of land. Trial to jury upon special issues, Verdict and judgment for plaintiffs. Defendants seek review by writ of error. Plaintiffs have presented no assignment of error in their briefs, as the rules of briefing require. We have examined the record, and it presents no fundamental error, if in fact any error at all. The trial court's judgment is accordingly affirmed.